Citation Nr: 0527142
Decision Date: 10/05/05	Archive Date: 01/12/06

DOCKET NO. 93-04 539A                       DATE OCT 05 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York

THE ISSUE

Entitlement to increased monthly apportionment of the veteran's VA compensation benefits awarded on behalf of his estranged spouse: greater than $200 for the period from July 1, 1992, to November 30, 1992; and greater than $300 for the period from December 1, 1992, to January 23, 2005.

(The issue of the propriety of monthly apportionment of the veteran's VA compensation benefits awarded on behalf of his estranged spouse: in the amount of $200 for the period from July 1, 1992, to November 30, 1992; and in the amount of $300 for the period from December 1, 1992, to January 23, 2005, is the subject of a separate Board decision.)

REPRESENTATION

Veteran represented by:

William A. Brenner, Attorney



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from April 1943 to September 1944. The appellant was his estranged spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1992 Special Apportionment Decision by which the RO increased the monthly apportionment to the veteran's estranged spouse from $136 to $200, effective July 1, 1992. The appellant perfected an appeal as to the amount of the veteran's benefits apportioned. Thereafter, in a July 1994 Special Apportionment Decision, the RO further increased the appellant's amount of apportionment to the current level of $300 per month, effective December 1, 1992. The appellant continued her appeal.

In May 2002, the appellant testified during a hearing before the undersigned Veterans Law Judge at the New York RO; a transcript of that hearing is of record.

FINDINGS OF FACT

In March 2005, the veteran notified the RO that the appellant had died on January XX, 2005; a death certificate is of record.

- 2 



CONCLUSION OF LAW

Because of the death of the appellant, the Board has no jurisdiction to adjudicate the merits of her claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, veterans' (or appellants') claims do not survive their deaths. Zevalkinkv. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330,333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant. See 38 C.F.R. § 20.1106 (2004).

ORDER

The appeal is dismissed.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

- 3 




